Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2018/029167 filed 24 APR 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/488,989 filed 24 APR 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Status
Claims 6-7, 9-12, 14-16, 19-25, 31-32, 34-37, 39-41, and 44-50 are cancelled. Claims 1-5, 8, 13, 17-18, 26, 28-30, 33, 38, 42-43, and 51 are amended. Claim 52 is new. Claims 1-5, 8, 13, 17-18, 26-30, 33, 38, 42-43 and 51-52 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-5, 8, and 13, drawn to a recombinant adeno-associated virus (rAAV)… comprising a coding sequence encoding a human NRF2, and claims 17-18 and 51, drawn to methods of treating or preventing optic neuropathy or preserving retinal ganglion cell function in a subject by administering an rAAV vector comprising a coding sequence of a human NRF2.
Group III: claims 26-30, 33, and 38, drawn to a recombinant adeno-associated virus (rAAV)… comprising a coding sequence encoding a human SIRT1 and claims 42-43 and 52, drawn to methods of treating or preventing optic neuropathy or preserving retinal ganglion cell function in a subject by administering an rAAV vector comprising a coding sequence of a human SIRT1.
Lack of Unity – A Priori
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-II lack unity of invention because Group I comprises a special technical feature of a rAAV vector comprising a coding sequence of a human NRF2, which is a transcription factor that regulates gene expression that is not required by Group II and because Group II comprises a special technical feature of a rAAV vector comprising a coding sequence of a human SIRT1, which is an histone deacetylase enzyme that is not required by Group I. Therefore Groups I-II have no special technical feature as defined by PCT Rule 13.2 as the groups do not share a common technical feature and lack unity a priori.
Response Required
In view of a lack of unity in the absence of a shared special technical feature required for co-examination, restriction is required because there is no unity of invention or inventive step. 
A single group must be elected. 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species in each of (i)-(vi) set forth below:
alternative SEQ ID NO:s for the gene of interest (NRF2 or SIRT1), recited in claims 2 and 27; 
alternative vector SEQ ID NO:s and ranges, recited in claims 3 and 28;
 alternative AAV (serotype) capsids, recited in claims 4 and 29;
 alternative promoters, recited in claims 5 and 30;
alternative ITRs, recited in claims 8 and 33 and in specification, pp. 14-15 joining ¶;
alternative methods of use/outcome, recited in claims 17, 42, 51, and 52.
In addition the specification discloses vii) alternative vector regulatory sequences and corresponding SEQ ID NOs, recited on p. 28¶6 – p. 31¶3.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The alternative vector elements and coding sequences comprise distinct distinct genes and/or nucleic acid sequences with corresponding distinct structures, encoded products, and biological functions. The alternative methods of use have distinct biological pathways, distinct genetic components, distinct patient populations, distinct symptoms and/or distinct functional outcomes. Therefore these species are distinct and non-coextensive and do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 and 372 to further elect a single disclosed species from each of (i) - (vi) above or a combination of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. That is:
Applicant must elect a single species of therapeutic gene (NRF2 or SIRT1) and a single corresponding SEQ ID NO: concordant with the Group election above.
Applicant must also elect a single species of vector SEQ ID NO: and range.
Applicant must also elect a single species of AAV capsid/variant.
Applicant must also elect a single species of promoter.
Applicant must elect a single species or combination of ITRs.
Applicant must elect a single method of use/outcome, that is, either treatment (or prevention) of optic neuropathy or preserving retinal ganglion cell function.
With regard to item vii) above, applicant is required to elect a single disclosed species of additional vector regulatory element(s) and a corresponding (concordant) SEQ ID NO: or a combination of patentably indistinct species and a corresponding (concordant) SEQ ID NO: 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 1 and 26. 
Applicant’s reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder of Product and Process Claims
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633